                                                     27 Filed 10/09/20 Page 1 of 1
                     Case 1:20-cv-01700-VEC Document 26


MEMO ENDORSED
                                                                                                     USDC SDNY
          Erik M. Bashian, Esq.                                                                      DOCUMENT
          T: (516) 279-1554                                                                          ELECTRONICALLY FILED
          F: (516) 213-0339                                                                          DOC #:
          eb@bashpaplaw.com
                                                                                                     DATE FILED: 10/9/2020
          *Admitted to Practice in New York and New Jersey
                                                                                            VIA CM/ECF



                                                                                    October 9, 2020

          Hon. Valerie E. Caproni, U.S.D.J.
          United States District Court
          Southern District of New York
          40 Foley Square, Room 240
          New York, New York 10007

                  Re:       Nelson v. Bento Nouveau Inc. et al., Case No.: 1:20-cv-1700-VEC

          Dear Judge Caproni:

                  Please be advised that this office represents the Plaintiff Kareem Nelson (“Plaintiff”) in
          connection with the above-referenced action. We write in connection with your Honor’s Order
          dated, September 11, 2020. (D.E. 25). As previously reported, the above referenced action has been
          settled and settlement agreement was drafted and provided to counsel for the defendants on
          September 10, 2020. On October 1, 2020, counsel for the defendants provided Plaintiff
          with their comments to the agreement, which was finalized and executed by Plaintiff on October 7,
          2020. Plaintiff is now waiting for the defendants to execute the agreement. Respectfully, we are
          requesting together with counsel for the defendants, an extension of time to file an application to
          reopen this action or a Stipulation of Dismissal, for thirty (30) days, so that the parties can finalize
          the settlement and ensure the fully executed settlement agreement may be received by all parties and
          their counsel.

                  We thank the Court for your time and consideration in this matter.

  Application DENIED. The Court will only extend the                       Respectfully submitted,
  deadline to reopen this case if the parties choose to
  file their settlement agreement on the public docket.                    BASHIAN & PAPANTONIOU, P.C.
 SO ORDERED.                                                               /s/ Erik M. Bashian
                                                                           ________________________
                                                                           Erik M. Bashian, Esq.
                                           10/9/2020
 HON. VALERIE CAPRONI
 UNITED STATES DISTRICT JUDGE
        cc:  Mauro G. Tucci, Esq. (via CM/ECF)

             500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW.BASHPAPLAW.COM
